Exhibit 99.1 The Transportation Logistics Company J.B. Hunt Transport Services, Inc. 615 J.B. Hunt Corporate Drive Lowell, Arkansas 72745 (NASDAQ:JBHT) Contact: David G. Mee Executive Vice President, Finance/Administration and Chief Financial Officer (479) 820-8363 FOR IMMEDIATE RELEASE J. B. HUNT TRANSPORT SERVICES, INC. REPORTS RECORD REVENUES, NET EARNINGS AND EARNINGS PER SHARE FOR THE FOURTH QUARTER AND YEAR ENDED DECEMBER 31, 2011 § Fourth quarter 2011 Revenue: $1.2 billion;up 18% § Fourth quarter 2011 Operating Income: $122 million;up 26% § Fourth quarter 2011 EPS: 61* cents vs. 46 cents § Full Year 2011 Revenue: $4.5 billion;up 19% § Full Year 2011 Operating Income: $444 million;up 28% § Full Year 2011 EPS: $2.11 vs. $1.56 *4Q 2011 results included $3.9 million of pretax expense (2 cents per diluted share) related to severance agreements for executive retirees and a charitable contribution. LOWELL, ARKANSAS, January 26, 2012 - J. B. Hunt Transport Services, Inc., (NASDAQ:JBHT) announced fourth quarter 2011 net earnings of $72.6 million, or diluted earnings per share of 61 cents vs. fourth quarter 2010 net earnings of $57.9 million, or 46 cents per diluted share.Fourth quarter 2011 results included $3.9 million of pretax expense related to severance agreements for executive retirees and a charitable contribution, which reduced net earnings by 2 cents per diluted share. Total operating revenue for the current quarter was $1.2 billion, compared with $1.02 billion for the fourth quarter 2010.All four segments contributed to this increase in operating revenue.Load growth of 17% in Intermodal (JBI) helped drive a 24% increase in segment revenue.Our Dedicated Contract Services (DCS) segment increased operating revenue by 9% primarily from new accounts.Our Truck (JBT) and Integrated Capacity Solutions (ICS) segments increased revenue 8% and 19%, respectively, due to higher rates and an increase in fuel surcharges.Current quarter total operating revenue, excluding fuel surcharges, increased 12% vs. the comparable quarter 2010. Operating income for the current quarter increased to $122 million vs. $97 million for the fourth quarter 2010.The increase in operating income is primarily from the higher revenue on greater load volumes, a reduction in insurance and claims costs, and continued improvement in other general cost controls.Again, all four segments contributed to this increase in operating income with JBI and DCS accounting for nearly $22 million of the increase. Net earnings rose 25% to $72.6 million in the current quarter from $57.9 million in 2010, primarily due to the growth in revenue, effective cost controls and a lower cost of borrowing.Compared with the same period 2010, net interest expense in the current quarter was down $2.0 million, primarily due to a reduction in our average interest rate.The effective income tax rate for the current quarter was 37.5% compared with 35.1% in 2010, which included the favorable resolution of uncertain tax positions in the prior year quarter. “We are very pleased to close out the year with record revenues, net earnings and earnings per share in both the fourth quarter and the entire year of 2011.All four segments improved from 2010 in the fourth quarter and full year.During 2011, we began implementing improvements to the approach we take with our larger, more complex customers and we are satisfied so far with the results of these efforts.The primary objective in collaborating with customers is to find new ways to integrate our complementary business segments to drive out cost and create efficiency.We will continue to invest in customer centric services that produce sufficient rates of return and sustainable cycles of cash for further reinvestment and innovation in transportation solutions,” said John N. Roberts, JBHT President and CEO. Segment Information: Intermodal (JBI) § Fourth quarter 2011 Segment Revenue: $729 million;up 24% § Fourth quarter 2011 Operating Income: $83.9 million;up 20% JBI load volume grew 17% during the quarter, compared with 13% growth in the year earlier quarter.Eastern network loads increased 35% and transcontinental growth showed a 9% improvement during the quarter.Overall revenue grew 24% as a result of volume growth, fuel surcharge increases and a 4.6% increase in rates. Operating income for the quarter grew 20%.Peak season volumes were slightly less than anticipated; however, the demand for conversion from highway to rail continued to be strong.Cost increases in both rail and dray purchased transportation, container cost and fuel were offset with customer price increases, fuel surcharges, and a lower percentage of empty repositioning moves.The current period ended with more than 54,500 units of trailing capacity.JBI incurred approximately $2.8 million in expense due to the severance and charitable commitments. Dedicated Contract Services (DCS) § Fourth quarter 2011 Segment Revenue: $260 million;up 9% § Fourth quarter 2011 Operating Income: $27.4 million;up 40% DCS revenue increased 9% during the current quarter vs. 2010, while revenue, excluding fuel surcharges, increased 5%.The increase in revenue related to an increase in truck count as a result of new contracts awarded.Productivity (revenue per truck per week) was consistent with the fourth quarter 2010. Operating income increased 40% vs. same quarter 2010.The increase in operating income primarily related to reductions in insurance and claims costs, the transfer of assets to more profitable accounts, improved cost controls, and the increase in revenue partly related to a higher truck count.In the current quarter, DCS incurred approximately $0.6 million in expense due to the severance and charitable commitments. Truck (JBT) § Fourth quarter 2011 Segment Revenue: $128 million;up 8% § Fourth quarter 2011 Operating Income: $ 7.1 million; up 61% JBT revenue for the current quarter increased 8% with a 4% reduction in average tractors over the same period in 2010.Excluding fuel surcharges, revenue increased 3% versus the same quarter in 2010.Rates per mile, excluding fuel surcharges, increased 4.1% overall due largely to favorable changes in freight mix.Rates from consistent shippers improved by 2.2% year-over-year.At the end of the period, JBT’s tractor count was 2,585 compared to 2,588 a year ago. Operating income for the current quarter increased 61% compared to the same quarter of 2010.Lower maintenance costs; improvements in utilization and miles per gallon; better fuel surcharge recovery and an increase in gains on equipment sales were partially offset by increases in driver and independent contractor costs compared to the fourth quarter 2010.JBT incurred $0.3 million in expense related to the severance and charitable commitments. 2 Integrated Capacity Solutions (ICS) § Fourth Quarter 2011 Segment Revenue: $99 million;up 19% § Fourth Quarter 2011 Operating Income: $4.1 million;up 25% ICS revenue increased 19% in the current quarter vs. the fourth quarter 2010 due to an increase in load volume, higher pricing in both our contractual and transactional business and an increase in the cost of fuel. Gross profit (gross revenue less purchased transportation expense) increased 20% to $13.7 million from fourth quarter 2010. Gross profit margin increased slightly to 13.9% in the current quarter vs. 13.8% last year.The operating leverage gained from a more experienced workforce contributed to the operating income increase compared to the fourth quarter of 2010.Our carrier base increased 13% and our employee count increased 17% vs. fourth quarter 2010.During the current quarter, ICS incurred approximately $0.2 million in expense due to the severance and charitable commitments. Cash Flow and Capitalization: At December 31, 2011, we had a total debt outstanding of $749 million on various debt instruments compared to $654 million at December 31, 2010 and $768 million at September 30, 2011. Our net capital expenditures for the year ended 2011 approximated $446 million vs. $226 million in 2010.The increase in capital expenditures was primarily due to increases in containers and chassis for our intermodal growth.At December 31, 2011, we had cash and cash equivalents of $5.5 million. In 2011, we used $246 million to purchase approximately 6.0 million shares of our common stock.During the current quarter, our Board of Directors authorized a $500 million share repurchase program.At December 31, 2011, we had approximately $503 million remaining under our share repurchase authorizations. This press release may contain forward-looking statements, which are based on information currently available.Actual results may differ materially from those currently anticipated due to a number of factors, including, but not limited to, those discussed in Item 1A of our Annual Report filed on Form 10-K for the year ended December 31, 2010. We assume no obligation to update any forward-looking statement to the extent we become aware that it will not be achieved for any reason.This press release and additional information will be available immediately to interested parties on our web site, www.jbhunt.com. 3 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended December 31 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ $ Fuel surcharge revenues Total operating revenues % % Operating expenses Rents and purchased transportation % % Salaries, wages and employee benefits % % Fuel and fuel taxes % % Depreciation and amortization % % Operating supplies and expenses % % Insurance and claims % % General and administrative expenses, net of asset dispositions % % Operating taxes and licenses % % Communication and utilities % % Total operating expenses % % Operating income % % Net interest expense % % Earnings before income taxes % % Income taxes % % Net earnings $ % $ % Average diluted shares outstanding Diluted earnings per share $ $ 4 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Twelve Months Ended December 31 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ $ Fuel surcharge revenues Total operating revenues % % Operating expenses Rents and purchased transportation % % Salaries, wages and employee benefits % % Fuel and fuel taxes % % Depreciation and amortization % % Operating supplies and expenses % % Insurance and claims % % General and administrative expenses, net of asset dispositions % % Operating taxes and licenses % % Communication and utilities % % Total operating expenses % % Operating income % % Net interest expense % % Earnings before income taxes % % Income taxes % % Net earnings $ % $ % Average diluted shares outstanding Diluted earnings per share $ $ 5 Financial Information By Segment (in thousands) (unaudited) Three Months Ended December 31 % Of % Of Amount Total Amount Total Revenue Intermodal $ 60
